DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-13 are pending and under consideration. 
Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering a nucleic acid sequence with at least 70% sequence identity with SEQ ID NO: 1 and encoding a Sirt1 polypeptide that exhibits deacetylase activity to a wound, does not reasonably provide enablement for using any nucleic acid construct to promote wound healing other than a lentivirus comprising nucleic acid sequence with at least 70% sequence identity with SEQ ID NO: 1 and encoding a Sirt1 polypeptide that exhibits deacetylase activity, performing the method in any species other than mammals, the route of administration required to promote wound healing, using any composition to promote wound healing other than a composition comprising a) a lentivirus comprising nucleic acid sequence with at least 70% sequence identity with SEQ ID NO: 1 and encoding a Sirt1 polypeptide that exhibits deacetylase activity, and b) poly(polyethyleneglycol co-citric acid-co-N isopopylacrylamide (PPCN).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
i) The specification does not enable promoting wound healing using any composition as broadly encompassed by claim 1 other than a composition comprising: 
Claim 1 is drawn to a method of promoting wound healing comprising administering to the wound a composition comprising a nucleic acid construct comprising a sequence with at least 70% sequence identity with SEQ ID NO: 1 and encoding a Sirt1 polypeptide that exhibits deacetylase activity, under conditions that allow for overexpression of the Sirt1 gene at the wound site. 
Claim 1 encompasses a construct that is any naked DNA, plasmid, or viral (e.g. lentiviral, adenoviral, adeno-associated viral) construct. 
The nucleic acid may be used alone or with a biocompatible polymeric carrier (claim 5). 
Pg 14, last partial para, “Citric acid is a reactive tricarboxylic acid that is part of the Krebs cycle and has been used as a key reactant monomer for the synthesis of polydiolcitrates and other citric acid polyesters with a wide range of properties and uses (Yang, J., et al., Synthesis and evaluation of poly(diol citrate) biodegradable elastomers. Biomaterials, 2006. 27(9): p. 1889- 98.; U.S. Pat. No. 8,772,437; U.S. Pat. No. 8,758,796; U.S. Pat. No. 8,580,912; U.S. Pat. No. 8,568,765; U.S. Pub. No. 2014/0155516; U.S. Pub. No. 2014/0135407…). Depending on the choice of monomers polymerized with citric acid, materials are achieved with controllable elasticity, biodegradability, andantioxidant properties can be developed (Serrano et al. Adv Mater, 2011. 23(19): p. 2211-5.; Yang J., et al, A thermoresponsive biodegradable polymer with intrinsic antioxidant properties. Biomacromolecules, 2014. 15(11):3942-52.; U.S. Pub. No. 2014/0037588; herein incorporated by reference in its entirety)”. 
Yang (Biomaterials, 2006, 27:1889-1898 (available online Nov. 15, 2005) taught "Synthesis and evaluation of poly(diol citrate) biodegradable elastomers,".
Poly(citric acid diols) can be prepared as described in U.S.  Patent Application Publication Nos. 2005/0063939 and 2007/0208420, which are hereby incorporated by reference in their entirety.  Examples of diols include, but are not limited to, aromatic-diols (e.g., hydroquinone, catechol, resorcinol), C.sub.2-C.sub.20 alkyl-diols, C.sub.2-C.sub.20 alkenyl-diols (e.g., tetradeca-2,12-diene-1,14-diol)”.
Ameer (8758796; EFD = 2-8-06) taught citric acid polyester and polynucleotide (claim 11). 
Applicants have not compared a lentiviral particle to any nucleic acid sequence encoding Sirt1 as broadly encompassed by claim 1. Applicants have not provided adequate guidance that exposed nucleic acids, such as mRNA, cDNA, plasmids, retroviral vectors, adenoviral vectors, AAV vectors (in the absence of viral particles), would function in any “biocompatible polymeric carrier”, specifically PPCN, that would allow functional expression of Sirt1 and promote wound healing as required in claim 1. Therefore, applicants fail to provide adequate guidance for those of skill to make/use a nucleic acid encoding Sirt1 capable of functionally expressing Sirt1 and promoting wound healing as required in claim 1 other than a lentiviral particle. 
Applicants also have not compared PPCN to the absence of a biocompatible carrier as broadly encompassed by claim 1. Therefore, applicants fail to provide adequate guidance for those of skill to use the method of claim 1 without the “biocompatible polymeric carrier” in claim 5 for “promoting wound healing” as required in claim 1.
Nor have applicants compared PPCN to any other “biocompatible polymeric carrier” as required in claim 5. Applicants have not compared PPCN to other carriers 

ii) The specification does not enable performing the method in any species other than mammals. The specification is limited to performing the method in mammals. The specification does not correlate mammalian Sirt1 to any invertebrate, fish, amphibian, reptile, or bird Sirt1. The specification does not correlate the function of Sirt1 in mammals to invertebrates, fish, amphibians, reptiles, or birds. The art is no help in this regard. Given the guidance in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to perform the method in any species other than mammals. 
iii) The specification does not enable those of skill to determine the route of administration required to promote wound healing. The specification teaches in vivo gene expression after subcutaneous injection of lentivirus/PPCN in rats (pg 27, line 29) but does not teach the rats had wounds. The specification uses the term “in vivo” on pg 32, line 11, but the method is limited to HEKa and HDF cells in vitro. Pg 32, lines 23-30, describes treating “two full-thickness, 6 mm-diameter circular wounds” in a diabetic mouse; “Wounds [were] treated with PPCN+LV-Sirt1”, but the specification does not teach how the PPCN+LV-Sirt1 was administered. Claim 1 encompasses “administering to the wound” the composition, which encompasses administering the composition anywhere in a subject with a wound. As such, claim 1 encompasses administering the 
iv) The specification does not enable a nucleic acid sequence “coated onto the carrier material” as required in claim 7. The specification and the art at the time of filing do not teach “coating” polymers with DNA, RNA, plasmids, retroviral vectors, adenoviral vectors, AAV vectors, etc. The specification and the art at the time of filing do not teach “coating” polymers with retroviral particles, adenoviral particles, AAV particles, etc. Given the guidance in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to coat a construct on to a biocompatible material. 

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claims, their breadth, the teachings in the specification, and the art at the time of filing are discussed above. 
Applicants have not compared a lentiviral particle to any nucleic acid sequence encoding Sirt1 as broadly encompassed by claim 1. Applicants have not provided adequate guidance that exposed nucleic acids, such as mRNA, cDNA, plasmids, retroviral vectors, adenoviral vectors, AAV vectors (in the absence of viral particles), would function in any “biocompatible polymeric carrier”, specifically PPCN, that would allow functional expression of Sirt1 and promote wound healing as required in claim 1. Therefore, applicants fail to provide adequate guidance they were in possession of any nucleic acid encoding Sirt1 capable of functionally expressing Sirt1 in a “biocompatible polymeric carrier” and promoting wound healing as required in claim 1, specifically PPCN, other than a lentiviral particle. 
Applicants also have not compared PPCN to the absence of a biocompatible carrier as broadly encompassed by claim 1. Nor have applicants compared PPCN to any other “biocompatible polymeric carrier” as required in claim 5. Applicants have not compared PPCN to other carriers such that the nucleic acid will be “embedded within” the carrier (claim 6), “coated onto” the carrier (claim 7), released from the carrier when it 
Overall, applicants fail to provide adequate guidance they were in possession of any combination of “biocompatible polymeric carrier” and nucleic acid encoding Sirt1 
An adequate written description of a method of promoting wound healing using a nucleic acid encoding SIrt1 requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the composition itself. It is not sufficient to define a composition solely by its principal biological property, i.e. having a nucleic acid encoding Sirt1 (claim 1) and optionally a “biocompatible polymeric carrier” (claim 5) because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any combination of nucleic acid encoding Sirt1 and optional “biocompatible polymeric carrier” that would allow expression of Sirt1 in vitro or in vivo such that wound healing would be promoted. Also, naming a method generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of the combination of nucleic acid and “biocompatible polymeric carrier” that will allow expression of Sirt1 and wound healing. Thus, claiming all compositions containing any nucleic acid encoding Sirt1 and optionally any “biocompatible polymeric carrier” (claim 5) that allow Sirt1 expression and promote wound healing without defining the specific combination of elements that allow Sirt1 expression and promote wound healing is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. (See Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)). 
ii) The specification lacks written description for performing the method in any species as broadly encompassed by claim 1 other than mammals. The specification is 
iii) The specification lacks written description for those of skill to determine the route of administration required to promote wound healing as required in claim 1. The specification teaches in vivo gene expression after subcutaneous injection of lentivirus/PPCN in rats (pg 27, line 29) but does not teach the rats had wounds. The specification uses the term “in vivo” on pg 32, line 11, but the method is limited to HEKa and HDF cells in vitro. Pg 32, lines 23-30, describes treating “two full-thickness, 6 mm-diameter circular wounds” in a diabetic mouse; “Wounds [were] treated with PPCN+LV-Sirt1”, but the specification does not teach how the PPCN+LV-Sirt1 was administered. Claim 1 encompasses “administering to the wound” the composition, which encompasses administering the composition anywhere in a subject with a wound. As such, claim 1 encompasses administering the composition subcutaneously, intravenously, intramuscularly, intraocularly, or any other route of administration. However, a skin wound does not have skin for subcutaneous injection. The specification does not teach injecting the composition directly into the wound. The specification does not provide adequate guidance that intravenous, intramuscular, intraocular administration would target the wound. Accordingly, the specification lacks written 
iv) The specification lacks written description for a nucleic acid sequence “coated onto the carrier material” as required in claim 7. The specification and the art at the time of filing do not teach “coating” polymers with DNA, RNA, plasmids, retroviral vectors, adenoviral vectors, AAV vectors, etc. The specification and the art at the time of filing do not teach “coating” polymers with retroviral particles, adenoviral particles, AAV particles, etc. Without such guidance, the concept lacks written description. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of a “wound” in claim 1 are unclear. It is unclear whether the term includes any inflammation, bruising, discoloration, or superficial anomalies or if it limited to cut or broken skin or tissue. The specification does not define the term. While the art at the time of filing may be of assistance, the definitions are too varied to determine the metes and bounds. For example, it is unclear whether atherosclerotic lesions, warts, or the liver of a subject with nonalcoholic fatty liver disease (NAFLD) 
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim 1 requires “promoting wound healing” in the preamble; however, the body of the claim merely requires administering the construct “under conditions that allow for overexpression of the Sirt1 gene at the wound site” without ever expressly requiring that overexpression to occur or wound healing to be promoted. The active step should clearly result in wound healing, i.e. ---administering a construct [comprising…] to a wound [under conditions that allow for Sirt1 overexpression and wound healing] such that the wound is healed---. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

The phrase “the wound site” in claim 1 lacks antecedent basis. The claim 1 requires “administering to the wound” but not “a wound site”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-11 are rejected under 35 U.S.C. 102a2 as being anticipated by Tang WO 2002/031111. 
Tang disclosed a composition comprising a nucleic acid comprising a human Sirt1 gene (pg 119, Table 2, SEQ ID NO: 571). AF083106 Homo sapiens type 1 (SIRT1). SEQ ID NO: 125 of Tang is 99.7% identical to SEQ ID NO: 1 of the instant application. The polynucleotides and proteins of Tang can be placed into a therapeutic composition (“4.10 USES AND BIOLOGICAL ACTIVITY”; pg 41, lines 8-27), and a biocompatible polymeric carrier material (Pg. 74, Lns. 30). The composition is “Preferably for wound treatment,[whereby] one administers the therapeutic compound directly to the site” (pg 71, last two lines). This is equivalent to administering a construct comprising a sequence that is at least 70% identical to SEQ ID NO: 1 and encoding a Sirt1 with deacetylase activity to a wound “under conditions that allow for overexpression of the Sirt1 gene at the wound site” as required in claim 1. 
Claims 2-4 have been included because Tang described using the construct for gene therapy in context of a viral vector, e.g. adenovirus, adeno-associated, or retrovirus (“4.8 Gene Therapy”; pg 37, line 15) which is equivalent to the “viral construct”, “lentiviral particle” (a retrovirus is a lentiviral particle), adenovirus, AAV, and retrovirus in claims 2-4.
Claim 5 has been included because Tang taught integrating the Sirt1 coding sequence into biocompatible polymeric carrier (pg 49, lines 20-25; pg 74, line 30). 
Tang taught “The choice of matrix material is based on biocompatibility, biodegradability, mechanical properties, cosmetic appearance and interface properties. The particular application of the compositions will define the appropriate formulation. Potential matrices for the compositions may be biodegradable and chemically defined calcium sulfate, tricalcium phosphate, hydroxyapatite, polylactic acid, polyglycolic acid and polyanhydrides” (pg 77, using a biodegradable carrier “such as bone or dermal collagen or extracellular matrix components” (pg 77, lines 26-28), in which case the construct inherently MUST be embedded in the carrier as required in claim 6. 
Claim 7 has been included because the metes and bounds of when a Sirt1 gene is “coated onto the carrier material” cannot be determined (see 112/2nd) and because the carrier containing the construct must have an outer layer “coated” with the construct. 
Tang taught the carrier was biodegradable which is equivalent to “degrades when the biocompatible material contacts an aqueous or physiological environment” in claim 8 and because DNA inherently MUST degrade to some degree in any physiological environment. 
Tang taught releasing the Sirt1 coding sequence in culture (pg 75, lines 25-30) which is equivalent to being “released from the biocompatible material when it contacts an aqueous/physiological environment” in claim 9. 
Many of the carriers described in section 4.12.2 (pg 72-79), e.g. semipermeable matrices for sustained release (pg 75, line 20), are “polymeric networks” as required in claim 10.
Claim 11 has been included because DNA contain phosphodiester bonds and because many of the carriers described in section 4.12.2 are polyesters, polyurethanes, polycarbonates, and polyanhydrides. 

Claims 1-7, 10-12, 14 are rejected under 35 U.S.C. 102a2 as being anticipated by Milbrandt (7776326).
“Certain formulations containing the compositions that increase sirtuin activity are to be administered orally.  Such formulations are preferably encapsulated and formulated with suitable carriers in solid dosage forms.  Some examples of suitable carriers, excipients, and diluents include lactose, dextrose, sucrose, sorbitol, mannitol, starches, gum acacia, calcium phosphate, alginates, calcium silicate, microcrystalline cellulose, polyvinylpyrrolidone, cellulose, gelatin, syrup, methyl cellulose, methyl- and propylhydroxybenzoates, talc, magnesium, stearate, water, mineral oil, and the like.  The formulations can additionally include lubricating agents, wetting agents, emulsifying and suspending agents, preserving agents, sweetening agents or flavoring agents.  The compositions may be formulated so as to provide rapid, sustained, or delayed release of the active ingredients after administration to the patient by employing procedures well known in the art.” Col. 12, lines 51-67). Milbrandt taught administering the vector a subject for treating exon degeneration (pg 1, 2nd paragraph); treating degenerated exons is equivalent to “promoting wound healing” and “administering to the wound” as required in claim 1. Administering may be any suitable route of administration (col. 12, lines 17-44).
The nucleic acid sequence encoding human Sirt1 described by Milbrandt is the “Sirt1 gene” in claim 1. 
Accordingly, Mibrandt taught administering a lentiviral particle encoding Sirt1 to a degenerated neural wound for the purpose of healing as required in claim 1. 
The lentiviral vector described by Milbrandt is the “nucleic acid” in claim 1, viral construct in claim 2, and “lentiviral particle” in claim 3. 
Milbrandt taught using AAV (col. 3, lines 46-56; col. 13, lines 56-65) which is equivalent to AAV in claim 4. 

Claim 6 has been included because Milbrandt integrated the Sirt1 coding sequence into the lentiviral vector and particle. 
Claim 7 has been included because the metes and bounds of when a gene is “coated onto the carrier material” cannot be determined. 
The phrase “wherein the carrier degrades when it contacts an aqueous or physiologic environment” in claim 8 has been included because the lentivirus is biodegradable in any physiologic environment. 
Claim 9 has been included because the lentiviral particle releases the Sirt1 coding sequence in culture as evidenced by expression of Sirt1. 
Milbrandt taught numerous carriers that a polymeric networks or hydrogels (col. 12, lines 51-66) as required in claims and 10. 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Milbrandt (7776326) in view of Jen (Sustained, localized transgene expression mediated form lentivirus-loaded biodegradable polyester elastomers, Journal of Biomed. Materials Research A, May 2013, Vol. 101A, Issue 5, pg 1328-1335). 
Milbrandt taught administering a composition comprising a lentiviral vector comprising a nucleic acid sequence encoding human Sirt1 to a wound for the purpose of healing for reasons set forth above. 
Milbrandt did not teach putting the lentivirus in citric acid polyester as required in claim 12.
However, it was well known to put lentiviral particles in biodegradable polyester elastomers Poly(1,8-octanediol citrate) (POC) and poly(glycerol-sebacate) (PGS) as described by Jen (abstract; pg 1328, last two lines). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make and use a composition comprising a lentiviral vector comprising a nucleic acid sequence encoding human Sirt1 as described by Milbrandt using a carrier that is a 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claims 1-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Milbrandt (7776326) in view of Yang (Biomacromolecules, 2014, Vol. 15, No. 11, pg 3942-3952) and Jen (Sustained, localized transgene expression mediated form lentivirus-loaded biodegrdable polyester elastomers, Journal of Biomed. Materials Research A, May 2013, Vol. 101A, Issue 5, pg 1328-1335). 
Milbrandt taught administering a composition comprising a lentiviral vector comprising a nucleic acid sequence encoding human Sirt1 to a wound for the purpose of healing for reasons set forth above. 
Milbrandt did not teach putting the lentivirus in PPCN as required in claim 13.
However, Yang taught PPCN was a thermoresponsive biodegradable polymer with intrinsic antioxidant properties. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make and use a composition comprising a lentiviral vector containing a nucleic 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.
Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632